Citation Nr: 0838832	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-04 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for lumbar laminectomy 
for herniated disc L4-L5, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a bilateral hip 
disorder as secondary to the service connected disability of 
lumbar laminectomy for herniated disc L4-L5.

3.  Entitlement to service connection for a bilateral foot 
disorder as secondary to the service connected disability of 
lumbar laminectomy for herniated disc L4-L5.



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision rendered by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased rating for lumbar 
laminectomy for herniated disc L4-L5; and service connection 
for bilateral foot and hip disorders, secondary to the 
service-connected lumbar laminectomy for herniated disc L4-
L5.  The Board denied the veteran's appeal in November 2006.  
The veteran appealed the November 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2008 Order, the Court granted a Joint Motion for 
Remand filed by the parties and vacated the November 2006 
Board decision.  The case was thereafter returned to the 
Board.

A hearing was held before the undersigned Veterans' Law Judge 
in December 2005.  A transcript of that hearing is of record.

During his hearing, the veteran raised the issues of 
entitlement to service connection for a renal disorder and a 
headache disorder, both secondary to the service-connected 
lumbar laminectomy for herniated disc L4-L5.  These issues 
are referred to the RO for development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence not of 
record that was necessary to substantiate his claim and of 
which parties were expected to provide such evidence by 
correspondence dated in August 2003.

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  Additionally, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).

As the claim is being remanded for additional reasons, the 
veteran should be sent a letter which discusses the need to 
submit evidence that shows the effect of his service-
connected disability on his employment and daily life.  This 
letter should also discuss the specific criteria listed in 
the appropriate diagnostic codes relating to his service-
connected disorder so as to eliminate any possible deficiency 
in notice given to the veteran and to comply with the 
requirements of Vazquez-Flores.  Additionally, in order to 
comply with section 5103(a) and the requirements of Dingess, 
VA must notify the claimant of any information, and any 
medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.

Service medical records reflect numerous complaints of sharp 
left hip pain between March 1971 and July 1971, which was 
diagnosed as chronic sciatica.  A March 1971 record reflects 
that the veteran stated the pain had been present since 
September 1969.  X-rays taken in July 1971 showed the hips 
were within normal limits.  A disability of the hip was not 
diagnosed during the separation examination, although the 
Report of Medical Examination reflects the lower extremities 
were abnormal.  Service medical records are negative for 
treatment or diagnosis of a foot disability.  The veteran's 
feet were observed to be normal during the separation 
examination.  

VA outpatient treatment records dated from November 2001 to 
November 2004 reflect no complaints of hip pain.  These 
treatment records do show treatment for bilateral foot callus 
formations, and recurrent podiatric examinations for diabetic 
foot care.  The VA outpatient treatment records also reflect 
a history of chronic low back pain.  The records do not 
reflect treatment for acute episodes of back pain.

The veteran underwent a VA spine examination in August 2003.  
He reported that his lower back pain radiated down into both 
hips and legs, lateral thighs and left calf; affecting the 
right side more than the left.  The veteran also described a 
bruised feeling in his bilateral thighs, and throbbing pains 
in his legs.  He described having generalized muscular 
weakness, with an intensity of 4-9, on a 1-10 scale.  The 
veteran was unable to tell if his pain medication was helpful 
in alleviating his symptoms.  

The veteran further indicated he did not use any assistive 
walking devices.  He noted that prolonged walking, standing 
and sitting increased the pain in his joints and spine.  The 
veteran indicated he can walk between 20 and 25 minutes, 
further distances are limited by pain.  Prolonged driving, in 
excess of 100 miles was said to cause stiffness.  He stated 
that he experiences unsteadiness due to stiffness in his 
joints and back.  The veteran was noted to be independent in 
activities of daily living.  

The veteran stated that he experienced flare-ups of pain 
every morning, during which the intensity of pain increased 
to a 9 on a scale of 10.  These flare-ups last one to two 
hours.  Associated symptoms are numbness of his feet, muscle 
weakness, and urinary dribbling.  During a flare-up his range 
of motion is further limited to an estimated 45 degrees of 
flexion, 10 degrees of extension, and 10 degrees of rotation 
and lateral flexion.  The range of motion is not limited by 
weakness or instability, but rather pain, stiffness, easy 
fatigue, and lack of endurance. 

Upon physical examination the lumbar spine range of motion 
was 90 degrees of flexion; 20 degrees of extension; 25 
degrees of left and right lateral flexion; 20 degrees of 
right rotation, with pain at 10 degrees; and 35 degrees of 
left rotation.  The range of motion did not change upon 
repetitive use and was not affected by factors other than 
spinal injury or disease.  Range of motion was also not 
additionally limited by weakness, instability, stiffness, or 
lack of endurance or fatigue.  The veteran demonstrated 
wincing and tenderness during the examination.  Postural 
abnormalities such as ankylosis or abnormal musculature were 
not observed.  Neurological examination revealed 5/5 muscle 
tone and strength, with no atrophy, in the lower extremities.  
Muscle spasms were not noted.  Straight leg raise testing was 
positive bilaterally.  The examiner stated that no peripheral 
nerves were affected.  

X-rays showed mild disc space narrowing at L3-L4 and L4-L5 
with significant osteophytes particularly on the right side 
at L4-L5.  There is associated facet joint disease; and 
spondylosis of the upper lumbar spine and lower thoracic 
spine.  No fractures were seen.  The veteran's usual range of 
motion was said to be limited by pain an additional 8.33 
percent, but was not limited by weakness, instability, 
stiffness or lack of endurance/fatigability.  The veteran's 
range of motion during flare-ups was found to be limited by 
pain, stiffness, fatigue, and lack of endurance by an 
additional 53.33 percent.  

The diagnosis rendered was multi-level degenerative changes 
of the lumbar spine, L3-L4 and L4-L5.  A monoclonal 
gammopathy of undetermined significance (MGUS) diagnosed in 
July 2003, was as least as likely as not the cause of the 
veteran's current changes in pain and mobility.

The veteran underwent a VA joints examination in August 2003 
were he reported constant pain and stiffness in his hips, 
bilaterally, which began in service.  He also complained of 
pain in the posterior buttocks at the endpoint of hip range 
of motion.  Physical examination revealed a mild degree of 
limited range of motion in the veteran's left hip.  X-rays 
revealed the bony structures, joint spaces, and soft tissues 
were within normal limits.  The study was reported to be 
negative.  The examiner's diagnosis was normal hips with 
limited range of motion related to sciatica.  A disability of 
the hips was not diagnosed.

Physical examination of the feet revealed evidence of 
abnormal weight bearing, evident by calluses observed on the 
bilateral toes.  It was noted that the veteran saw a 
podiatrist every six months for trimming of his calluses.  He 
did not use any assistive devices, and there was no swelling, 
edema, instability or weakness.  There was evidence of 
abnormal shoe wear pattern noted on examination.  Skin 
changes were noted as callus medial hallux.  No vascular 
changes or foot deformities were observed.  

X-rays revealed minimal degenerative change of the first 
metatarsophalangeal joint, diagnosed as mild degenerative 
joint disease of the metatarsophalangeal joint.

A VA medical care provider provided a May 2004 written nexus 
opinion, in which she indicated that the veteran's 
degenerative changes of the bilateral feet were not likely 
secondary to the veteran's service connected back disorder.  
She further stated that there no causal event before service 
nor was there evidence of ongoing treatment during service.  
She concluded that there was no medical evidence that a back 
disorder or any consequences of a back disorder caused 
degenerative changes in the feet.

At a hearing before a Veterans' Law Judge in December 2005, 
the veteran testified that his hip disorder developed because 
he had to change his gait in order to alleviate the pain from 
his lower back.  He alleged that he walks "funny," which he 
further described as pigeon-toed.  The veteran also testified 
that he experiences pain which feels like someone kicked him 
the hip.  He also described having warm shooting pains down 
the leg.

The veteran further testified that he began having bilateral 
foot pain in service.  He stated that he has burning and 
tingling sensations in his feet and calves.  In addition, the 
veteran essentially testified that he walks in such a manner 
so as to throw his weight to one foot, which causes a callus.

The Board observes that the August 2003 VA joint examination 
and the August 2003 spine examinations appear to contradict 
each other.  In the joint examination, it was noted that the 
veteran's hip motion was limited as a result of sciatica 
which was related to multi-level degenerative changes of the 
lumbar spine.  In the spine evaluation, the examiner 
indicated that no peripheral nerves were affected, and no 
diagnosis of sciatica was listed.  Consequently, additional 
development is warranted to determine if the veteran has 
sciatica and whether that would be considered a part of his 
service-connected lumbar disability or a separate disability 
to be considered for service connection.

In the June 2008 Joint Motion for Remand, the parties 
expressed concern that neither the August 2003 joint 
examination report nor the May 2004 addendum directly 
addressed whether the veteran's claimed foot disorder could 
have been due to an altered gait that may have been caused by 
the veteran's service-connected back disorder.  In light of 
the concerns expressed in the Joint Motion for Remand, the 
veteran should receive a VA examination to clarify the 
etiology of his claimed foot disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are fully 
complied with and satisfied.

Specifically, the AMC/RO should send the 
veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by Diagnostic Codes 5237 and 5243 under 
the old and present regulations.

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the veteran from November 2004.  
After the veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations for the purpose of 
evaluating the severity of the service-
connected lumbar laminectomy for 
herniated disc, L4-L5.  If possible, 
this(these) examination(s) should be 
scheduled for the morning, as the veteran 
has indicated that he experiences greater 
stiffness in the morning.

All indicated tests and studies are to be 
performed.  Prior to the examination(s), 
the claims folder must be made available 
to the physician(s) for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the examiner's report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

The examiner(s) should identify and 
describe in detail all residuals 
attributable to lumbar laminectomy for 
herniated disc, L4-L5.  It is 
specifically requested that the 
examiner(s) identify whether or not the 
veteran has sciatica.

The physician(s) should conduct range of 
motion testing of the lumbar spine.  It 
should be indicated whether any 
limitation of motion approximates either 
favorable or unfavorable ankylosis of the 
thoracolumbar spine.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and the examiner is to indicate 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including 
during flare- ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner is asked to report the 
number and duration of incapacitating 
episodes that required bed rest 
prescribed by a physician and treatment 
by a physician the veteran has 
experienced due to intervertebral disc 
syndrome over the previous 12 months.

The examiner should also address the 
extent to which the veteran's lumbar 
laminectomy for herniated disc, L4-L5 
interferes with his employment.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his claimed hip and foot 
disorders.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.

Based upon a review of the claims folder, 
a review of the veteran's medical history 
and current medical disorders, and 
physical examination of the veteran, the 
physician is to opine whether it is at 
least as likely as not (50 percent 
probability or greater) that any claimed 
hip and/or foot disorder was caused by 
the veteran's service-connected lumbar 
laminectomy for herniated disc, L4-L5.  
The examiner is specifically requested to 
address whether a changed gait due to the 
veteran's service-connected back disorder 
caused any claimed hip and/or foot 
disorder.  If not caused by the back 
disorder, the examiner is requested to 
determine if the service connected lumbar 
laminectomy for herniated disc, L4-L5 
aggravates the claimed hip and/or foot 
disorders.  If it is determined that the 
veteran's service-connected lumbar 
laminectomy for herniated disc, L4-L5 has 
worsened his claimed hip and/or foot 
disorders, the medical provider, if 
possible, should quantify the degree to 
which the lumbar laminectomy for 
herniated disc, L4-L5 has worsened the 
veteran's claimed hip and/or foot 
disorders beyond their normal 
progression.  If quantifying the effect 
is not possible, the physician should so 
state.

If the physician opines that the 
veteran's lumbar laminectomy for 
herniated disc, L4-L5 has not caused or 
aggravated his claimed hip and/or foot 
disorders, she/he is requested to opine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the claimed hip and/or foot disorders 
were incurred by the veteran's active 
duty service.

Sustainable reasons and bases are to be 
provided for any opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
When the above development has been 
completed, the AMC/RO should readjudicate 
the issues on appeal based on a de novo 
review of all pertinent evidence.  The 
AMC/RO is specifically requested to 
address the relationship between any 
sciatica and the veteran's current 
service-connected lumbar laminectomy for 
herniated disc, L4-L5.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (concerning staged 
ratings).  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





